           Case 1:16-cr-00082-VEC Document 277 Filed 01/06/21     USDCPage
                                                                        SDNY1 of 2
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 01/06/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 16-CR-82 (VEC)
                                                              :
 CHRISTOPHER WHITE,                                           :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 25, 2020, Mr. White, acting through counsel, filed a Motion

for Compassionate Release pursuant to 18 U.S.C. § 3582(c), Dkt. 256;

       WHEREAS on October 23, 2020, the Government opposed Defendant’s Motion, Dkt.

266;

       WHEREAS on November 12, 2020, the Court denied Mr. White’s Motion, Dkt. 268;

       WHEREAS in the Court’s Opinion, the Court recognized that Mr. White may face

enhanced risk to COVID-19 at the Bronx Community Residential Reentry Center (Geo Care,

Inc. RRC) and that the Court would be willing to reconsider a request for compassionate release

after he has completed his incarceration at FCI Berlin, to substitute home confinement for his

otherwise anticipated stay at the RRC, Dkt. 268 at 3–4;

       WHEREAS on January 5, 2021, Mr. White filed a motion for reconsideration, requesting

that he be released to home confinement as a substitute for his upcoming stay at the RRC, Dkt.

276; and

       WHEREAS in his Motion, Mr. White represented that he has been placed in quarantine at

FCI Berlin pending transfer to the RRC on January 26, 2021, Dkt. 276;
         Case 1:16-cr-00082-VEC Document 277 Filed 01/06/21 Page 2 of 2




        IT IS HEREBY ORDERED that the Government is to respond to Mr. White’s Motion

and to confirm that Mr. White is set to be transferred to the RRC on January 26, 2021, by no

later than Wednesday, January 13, 2021. Mr. White’s reply is due no later than Wednesday,

January 20, 2021.

        IT IS FURTHER ORDERED that Mr. White must provide the Probation Office with

information regarding his proposed housing if the Court were to grant his motion and the

Probation Office must provide the Court with its evaluation of the plan by Friday, January 15,

2021.



SO ORDERED.
                                                       _________________________________
Date: January 6, 2021                                        VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                              2 of 2
